Exhibit 10.1

SOLAR POWER, INC.

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT

This CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT (this “Agreement”), dated as
of June     , 2015, is entered into by and between Solar Power, Inc., a
California Corporation (the “Company”), and Vision Edge Limited, a company
established under the laws of British Virgin Islands (the “Investor”) The
Company and the Investor are hereinafter collectively referred to as the
“Parties” and each individually as a “Party.”

WHEREAS, on the terms and subject to the conditions set forth herein, the
Investor desires to purchase from the Company, and the Company desires to sell
to the Investor, a convertible promissory note in the principal amount of
US$20,000,007 (the “Principal Amount”).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, and conditions set forth below, the Parties, intending to be legally
bound, hereby agree as follows:

1. General Definitions. As used in this Agreement, the following capitalized
terms have the following meanings:

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with such Person. “Control”, “Controlled”, “Controlling” or “under common
Control with” with respect to any Person shall mean having the ability to direct
the management and affairs of such Person, whether through the ownership of
voting securities, by contract or otherwise, and such ability shall be deemed to
exist when any Person holds a majority of the outstanding voting securities, or
the economic rights and benefits, of such Person.

“Act” shall mean the U.S. Securities Act of 1933, as amended.

“Agreement” has the meaning set forth in the preamble.

“Business Day” shall mean any day except a Saturday, a Sunday or a public
holiday in the People’s Republic of China or Hong Kong.

“Closing” has the meaning set forth in Section 2(b) hereof.

“Closing Certificate” has the meaning set forth in Section 2(d) hereof.

“Company” has the meaning set forth in the preamble.

“Conversion” has the meaning set forth in Section 5(b)(i) hereof.

“Conversion Price” shall mean the price per Share paid by Yes Yield or its
Affiliate to the Company in connection with its first tranche investment in the
Company, but which shall in any event be no more than US$2.70.

“Conversion Shares” shall mean the Shares issuable upon conversion of the Note
as set forth in Section 5 hereof.

 

1



--------------------------------------------------------------------------------

“Encumbrance” means (i) any mortgage, charge (whether fixed or floating),
pledge, lien, hypothecation, assignment, deed of trust, title retention,
security interest or other encumbrance of any kind securing, or conferring any
priority of payment in respect of, any obligation of any Person, including
without limitation any right granted by a transaction which, in legal terms, is
not the granting of security but which has an economic or financial effect
similar to the granting of security under applicable law, (ii) any lease,
sub-lease, occupancy agreement, easement or covenant granting a right of use or
occupancy to any Person, (iii) any proxy, power of attorney, voting trust
agreement, interest, option, right of first offer, negotiation or refusal or
transfer restriction in favor of any Person and (iv) any adverse claim as to
title, possession or use.

“Governmental Authority” shall mean (a) any nation or government or any province
or state or any other political sub-division thereof; (b) any entity, authority
or body exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government; (c) any court, tribunal
or arbitrator; and (d) any stock exchange or self-regulatory organization.

“Investor” has the meaning set forth in the preamble.

“Issuance Date” shall mean the date on which the Note is issued.

“Maturity Date” shall mean the date that is the one (1) year anniversary
following the Issuance Date.

“Note” has the meaning set forth in Section 2(a) hereof.

“Party” and “Parties” has the meaning set forth in the preamble.

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity (whether
or not having separate legal personality) or a Governmental Authority.

“Principal Amount” has the meaning set forth in the preamble.

“Shares” means the Shares, par value US$0.0001 per share, of the Company’s
common stock.

“Subsidiary” means at any time, any Person (other than a natural person) that
the Company directly or indirectly Controls.

“US$” shall mean United States Dollars, the lawful currency of the United States
of America.

2. The Note.

(a) Issuance of Note. At the Closing, subject to all of the terms and conditions
hereof, the Company agrees to issue and sell to the Investor, and the Investor
agrees to purchase, a convertible promissory note in the form of Exhibit A
hereto of US$20,000,007 in the Principal Amount (the “Note”).

 

2



--------------------------------------------------------------------------------

(b) Closing. The sale and purchase of the Note shall take place at a closing
(the “Closing”) to be held on the fifth Business Day after the fulfillment or
waiver of each of the closing conditions set forth in Section 11 and the closing
of the first tranche investment in the Company by Yes Yield or its Affiliate
pursuant to which the Company has raised at least US$25,000,000 from the sale of
Shares to such Person, or at such other time or on such other date as agreed by
the Parties, at a place determined by the Company. The Parties agree that all
transactions at the Closing shall be deemed to occur simultaneously and none of
them shall be deemed to have occurred until the conclusion of the Closing.

(c) Deliveries by the Investor. At the Closing, the Investor shall pay the
amount of US$20,000,007 by wire transfer in immediately available funds to the
Company’s bank account designated by the Company in a written notice to the
Investor.

(d) Deliveries by the Company. At the Closing, the Company shall deliver to the
Investor (i) a Note in the amount of the Principal Amount, and (ii) a
certificate (the “Closing Certificate”), signed by a duly authorized officer or
director of the Company and dated the date of the Closing, to the effect that
the conditions set forth in Section 11 have been satisfied.

3. Interest. No interest is payable on the outstanding amount of the Note,
whether the Note is converted into Conversion Shares of the Company.

4. Redemption Rights. The following redemption rights shall apply to the Note:

(a) Maturity Redemption. If the Note is not converted into Conversion Shares
prior to the Maturity Date as provided in Section 5 hereof, the Company shall
redeem the Note by paying the Investor the Principal Amount on the Maturity
Date. Any such redemption or prepayment of the Note shall require the prior
written consent of the Investor.

(b) Surrender of the Note. Upon the Company’s redemption of the Note pursuant to
Section 4(a), the Investor shall surrender the Note to the Company at the
location specified by the Company, and simultaneously therewith the Principal
Amount of the Note shall be paid by wire transfer in immediately available funds
to an account designated by the Investor.

5. Conversion.

(a) Conversion.

Prior to the Maturity Date, the Investor shall have the option at any time to
convert the Note into such number of fully-paid and non-assessable Conversion
Shares as derived by dividing the Principal Amount by the Conversion Price,
subject to adjustment as provided herein. The Conversion Price shall be
proportionally decreased and the number of Conversion Shares issuable upon
conversion of the Note shall be proportionally increased to reflect any share
split or share dividend of the Shares. The Conversion Price shall be
proportionally increased and the number of Conversion Shares issuable upon
conversion of the Note shall be proportionally decreased to reflect any
combination or reverse share split of the Shares. Conversion Shares are Shares
and the Investor will have the rights of a holder of Shares under the Articles
of Incorporation and the Bylaws of the Company and such rights are the same as
the rights of all other holders of Shares, and if any other holder of Common
Shares is granted any special rights, then the Investor shall be granted
substantially similar rights as such other holder of Common Shares. The Company
shall take all actions necessary to authorize and effect the issuance of such
Conversion Shares.

 

3



--------------------------------------------------------------------------------

(b) Conversion Procedure.

(i) Conversion. Upon the conversion of the Note (the “Conversion”) into
Conversion Shares under Section 5(a) above, the Investor shall surrender the
Note, duly endorsed, at the office of the Company (Address: 3400 Douglas
Boulevard, Suite 285, Roseville, California, USA). The Company shall make an
entry or entries in the stock ledger of the Company and issue and deliver at
such office to the Investor certificates representing the number of Conversion
Shares to which the Investor shall be entitled upon conversion. The conversion
under Section 5(a) shall be deemed to have been made immediately prior to the
close of business on the date of the Conversion, and the Investor shall be
treated for all purposes as the record holders of such Conversion Shares as of
and from such date.

(ii) Fractional Shares; Effect of Conversion. No fractional shares shall be
issued upon the Conversion. In lieu of the Company issuing any fractional shares
to the Investor upon the Conversion, the number of Conversion Shares shall be
rounded up.

(c) No Interest upon Conversion. For the avoidance of doubt, the Investor shall
not be entitled to any interest if the Note is converted into Conversion Shares
under Section 5(a) above.

6. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor, as of the date hereof and as of the Closing, as
follows:

(a) Organization and Authority. Each of the Company and its Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business in all material respects as is currently conducted.
Neither the Company nor any of its Subsidiaries is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification, except to the extent that the
failure to be so qualified and in good standing would not adversely affect the
ability of the Company to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement or adversely affect the ability of
the Company and its Subsidiaries to conduct the business as is currently
conducted.

(b) Due Issuance of the Note. The Note has been duly authorized and, when issued
and delivered to the Investor and paid for by the Investor pursuant to this
Agreement, will be validly issued, fully paid and non-assessable.

 

4



--------------------------------------------------------------------------------

(c) Noncontravention. Assuming the accuracy of the representations and
warranties of the Investor in Section 7(f), neither the execution and delivery
by the Company of this Agreement, nor the consummation by the Company of any of
the transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the filing, consent, approval,
order or authorization of, or registration with, or the giving notice to, any
governmental or public body or authority, except such as have been obtained,
made, given or will be made promptly hereafter and any required filing or
notification with the Securities and Exchange Commission. To the Company’s best
knowledge, neither the execution and delivery by the Company of this Agreement,
nor the consummation by the Company of any of the transactions contemplated
hereby, nor compliance by the Company with any of the terms and conditions
hereof will contravene any existing agreement, federal, state, county or local
law, rule or regulation or any judgment, decree or order applicable to, or
binding upon, it.

(d) Filings, Consents and Approvals. Neither the execution and delivery by the
Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the filing, consent, approval,
order or authorization of, or registration with, or the giving notice to, any
governmental or public body or authority, except such as have been obtained,
made, given or will be made promptly hereafter.

7. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as of the date hereof and as of the
Closing Date, as follows:

(a) Due Formation. The Investor is a company duly incorporated as an exempted
company with limited liability, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with full power and authority to
own and operate and to carry on its business in the places and in the manner as
currently conducted.

(b) Authority. The Investor has full power and authority to enter into, execute
and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by it pursuant to this Agreement and to
perform its obligations hereunder. The execution and delivery by the Investor of
this Agreement and the performance by it of its obligations hereunder have been
duly authorized by all requisite actions on its part.

(c) Valid Agreement. This Agreement has been duly executed and delivered by the
Investor and constitutes the legal, valid and binding obligation of the
Investor, enforceable against it in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

(d) Consents. Neither the execution and delivery by the Investor of this
Agreement nor the consummation by it of any of the transactions contemplated
hereby nor the performance by the Investor of this Agreement in accordance with
its terms requires the consent, approval, order or authorization of, or
registration with, or the giving of notice to, any governmental or public body
or authority or any third party, except as have been obtained, made or given.

 

5



--------------------------------------------------------------------------------

(e) No Conflict. Neither the execution and delivery by the Investor of this
Agreement, nor the consummation by it of any of the transactions contemplated
hereby, nor compliance by the Investor with any of the terms and conditions
hereof will contravene any existing agreement, federal, state, county or local
law, rule or regulation or any judgment, decree or order applicable to, or
binding upon, the Investor.

(f) Status and Investment Intent.

(i) Experience. The Investor has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Note. The Investor is capable of bearing the
economic risks of such investment, including a complete loss of its investment.

(ii) Purchase Entirely for Own Account. The Investor is acquiring the Note for
its own account for investment purposes only and not with the view to, or with
any intention of, resale, distribution or other disposition thereof. The
Investor does not have any direct or indirect arrangement, or understanding with
any other persons to distribute, or regarding the distribution of the Note in
violation of the United States Securities Act of 1933, as amended (the
“Securities Act”) or other applicable laws.

(iii) Not U.S. person. The Investor is not a “U.S. person” (as such term is
defined in Regulation S of the Securities Act) and is not purchasing the Note
for the account or benefit of any “U.S. person.”

(iv) Distribution Compliance Period. The Investor acknowledges that all offers
and sales of the Note and before the end of the “distribution compliance period”
(as such term is defined in Regulation S of the Securities Act) be made only in
accordance with Regulation S of the Securities Act, pursuant to registration of
the securities under the Securities Act or pursuant to an exemption therefrom.

(v) Restrictive Legend. The Investor understands that the certificate evidencing
the Note and the share certificate evidencing the Conversion Shares, as
applicable, will bear a legend or other restriction substantially to the
following effect:

“THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION OF THESE
SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EITHER CASE UPON
THE RECEIPT OF AN OPINION OF U.S. COUNSEL.”

(vi) Information. The Investor has been furnished access to all materials it has
requested relating to the Company and its Subsidiaries and other due diligence
information and documents and the Investor has been afforded the opportunity to
ask questions of and receive answers from representatives of the Company
concerning the foregoing, including the terms and conditions of this Agreement.
The Investor has consulted to the extent it deemed appropriate with its own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Note.

(vii) No Broker. No broker, investment banker or other person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
execution and delivery of this Agreement or the consummation of any of the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Investor.

 

6



--------------------------------------------------------------------------------

(g) Financing. The Investor has sufficient funds available to it to purchase the
Note pursuant to this Agreement.

(h) No Public Market. The Investor understands that no public market now exists
for the Note, and that the Company has made no assurances that there will ever
be a public market for the Note.

8. Ranking. The Note ranks pari passu with other unsecured indebtedness of the
Company, if any, in right of payment, whether in respect of payment of interest
or upon liquidation or dissolution.

9. No Rights as Shareholder prior to Conversion. Other than as provided in this
Agreement or the Note, prior to the Conversion, the Investor shall not be
entitled to vote or be deemed the holders of any equity securities of the
Company that may be issuable on the Conversion as provided herein for any
purpose, nor shall anything contained herein be construed to confer upon the
Investor, as such, any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of shares,
reclassification of shares, change of par value, or change of shares to no par
value, consolidation, merger, scheme of arrangement, conveyance, or otherwise)
or to receive notice of meetings, or to receive in-kind dividends or
subscription rights or otherwise until the Note shall have been converted and
the Conversion Shares issuable upon the conversion hereof shall have been
issued, as provided herein.

10. Replacement of Note. Upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of the Note and (a) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (b) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new Note executed in the same manner as the Note being replaced, in
the same principal amount as the unpaid principal amount of the Note being
replaced and dated the date to which interest shall have been paid on the Note
being replaced or, if no interest shall have yet been so paid, dated the date of
the Note.

11. Closing Conditions. The obligations of the Company to issue and sell the
Note as contemplated by this Agreement, and the obligation of the Investor to
purchase the Note as contemplated by this Agreement shall be subject to the
satisfaction, on or before the Closing, of each of the following conditions,
provided that any of which may be waived in writing by the Investor in its sole
discretion:

(a) All corporate and other actions required to be taken by the Company in
connection with the issuance and sale of the Note shall have been completed and
all corporate and other actions required to be taken by the Investor in
connection with the purchase of the Note shall have been completed.

 

7



--------------------------------------------------------------------------------

(b) The representations and warranties of the Investor contained in Section 7 of
this Agreement shall have been true and correct as the date of this Agreement
and shall be true and correct in all material respects as of the Closing; and
the Investor shall have performed and complied with in all material respects
all, and not be in breach or default in any material respect under any,
agreements, covenants, conditions and obligations contained in this Agreement
that are required to be performed or complied with on or before the Closing.

(c) No Governmental Authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any law (whether temporary, preliminary
or permanent) that is in effect and restrains, enjoins, prevents, prohibits or
otherwise makes illegal the consummation of, or materially and adversely alter,
the transactions contemplated by this Agreement or imposes any damages or
penalties that are substantial in relation to the Company; and no action, suit,
proceeding or investigation shall have been instituted by or before any
Governmental Authority of competent jurisdiction or threatened that seeks to
restrain, enjoin, prevent, prohibit or otherwise makes illegal the consummation
of, or materially and adversely alter, the transactions contemplated by this
Agreement or impose any damages or penalties that are substantial in relation to
the Investor or the Company.

12. Miscellaneous.

(a) Lockup. Without the prior written consent of the Company, the Investor shall
not sell, give, assign, hypothecate, pledge, encumber, grant a security interest
in or otherwise dispose of, or suffer to exist (whether by operation of law or
otherwise) any Encumbrance on, any of the Note or the Conversion Shares upon the
Conversion, or any right, title or interest therein or thereto, prior to the
date that is three (3) months after the Closing Date with respect to the Note.

(b) Survival of the Representations and Warranties. All representations and
warranties made by any Party shall survive for two years and shall terminate and
be without further force or effect on the second anniversary of the Closing
Date. Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching Party prior to the expiration date of the
applicable survival period shall not thereafter be barred by the expiration of
the relevant representations or warranty and such claims shall survive until
finally resolved.

(c) Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned at any time prior to Closing, (i) by mutual
agreement of the Parties, (ii) by the Company in the event that the Closing has
not occurred by the date that is 90 days after the date of this Agreement
(unless the failure for the Closing to occur as resulted from the Company’s
failure to satisfy the conditions set forth in Section 11 hereof. Nothing in
this Section 12(c) shall be deemed to release any Party from any liability for
any breach of this Agreement prior to the effective date of such termination.

(d) Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof.

(e) Resolution. Any dispute, controversy or claim (each, a “Dispute”) arising
out of or relating to this Agreement, or the interpretation, performance breach,
termination, validity or invalidity thereof, shall be referred to arbitration
upon the demand of any Party to the dispute with notice (the “Arbitration
Notice”) to the other Party.

(i) The Dispute shall be settled in Hong Kong in a proceeding conducted in
English by one (1) arbitrator from the Hong Kong International Arbitration
Centre (the “HKIAC”) in accordance with the Hong Kong International Arbitration
Centre Administered Arbitration Rules (the “HKIAC Rules”) in force when the
Arbitration Notice is submitted in accordance with the HKIAC Rules.

 

8



--------------------------------------------------------------------------------

(ii) Each party to the arbitration shall cooperate with each other party to the
arbitration in making full disclosure of and providing complete access to all
information and documents reasonably requested by such other party in connection
with such arbitral proceedings, subject only to any confidentiality obligations
binding on such party.

(iii) The award of the arbitral tribunal shall be final and binding upon the
parties thereto, and the prevailing party may apply to a court of competent
jurisdiction for enforcement of such award.

(iv) During the course of the arbitral tribunal’s adjudication of the Dispute,
this Agreement shall continue to be performed except with respect to the part in
dispute and under adjudication.

(f) Amendment. This Agreement shall not be amended, changed or modified, except
by another agreement in writing executed by the Parties hereto.

(g) Binding Effect. This Agreement shall inure to the benefit of, and be binding
upon, each of the Parties and their respective heirs, successors and permitted
assigns.

(h) Assignment. Neither this Agreement nor any of the rights, duties or
obligations hereunder may be assigned by the Company or the Investor without the
express written consent of the other Party. Any purported assignment in
violation of the foregoing sentence shall be null and void.

(i) Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of actual delivery if delivered personally to the Parties to whom notice is
to be given, on the date sent if sent by telecopier, tested telex or prepaid
telegram, on the next Business Day following delivery if sent by courier or on
the day of attempted delivery by postal service if mailed by registered or
certified mail, return receipt requested, postage paid, and properly addressed
as follows:

If to the Investor, at:

Vision Edge Limited

P.O. Box 957, Offshore Incorporations Centre, Road Town,

Tortola, British Virgin Islands

Attention: Michael Li

Email: michael@tsingcapital.com

 

9



--------------------------------------------------------------------------------

With a copy to:

B23-B, Universal Business Park

No. 10 Jiuxianqiao RD

Chaoyang District, Beijing

100015, China

Attn: Sophie Zhang

Fax: +8610 5681 5788

If to the Company, at:

Solar Power, Inc.

3400 Douglas Boulevard, Suite 285

Roseville, California

USA

Fax: +1-916-771-3657

Any Party may change its address for purposes of this Section 12(i) by giving
the other Party a written notice of the new address in the manner set forth
above.

(j) Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the Parties hereto with respect to the matters covered hereby,
and all prior agreements and understandings, oral or in writing, if any, between
the Parties with respect to the matters covered hereby are merged and superseded
by this Agreement.

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(l) Fees and Expenses. Except as otherwise provided in this Agreement, each
Party will be responsible for all of its own expenses incurred in connection
with the negotiation, preparation and execution of this Agreement.
Notwithstanding the foregoing, upon the Closing, the Company shall reimburse the
Investor for its legal and other expenses in connection with the transactions
contemplated by this Agreement up to a maximum of US$10,000.

(m) Public Announcements. The Investor shall not make, or cause to be made, any
press release or public announcement in respect of this Agreement or the
transactions contemplated by this Agreement or otherwise communicate with any
news media without the prior written consent of the Company unless otherwise
required by securities laws or other applicable law.

 

10



--------------------------------------------------------------------------------

(n) Specific Performance. The Parties agree that irreparable damage would occur
in the event any provision of this Agreement is not performed in accordance with
the terms hereof. Accordingly, each Party shall be entitled to specific
performance of the terms hereof, in addition to any other remedy at law or
equity.

(o) Headings. The headings of the various articles and sections of this
Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated.

(p) Execution in Counterparts. For the convenience of the Parties and to
facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

COMPANY: SOLAR POWER, INC. By:

/s/ Amy Jing Liu

Name: Amy Jing Liu Title:

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

INVESTOR: Vision Edge Limited By:

/s/ Shuren Song

Name: Shuren Song Title:

 

13



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR OTHER DISPOSITION OF THESE
SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EITHER CASE UPON
THE RECEIPT OF AN OPINION OF U.S. COUNSEL.

SOLAR POWER, INC.

a California Corporation

CONVERTIBLE PROMISSORY NOTE

 

    US$20,000,007 [●], 20[●]        

FOR VALUE RECEIVED, SOLAR POWER, INC., a California corporation (the “Company”),
hereby unconditionally and irrevocably promises to pay to the order of Vision
Edge Limited (the “Investor”), in lawful money of the United States of America
the principal sum of US$20,000,007, together with the interest provided in the
Note Purchase Agreement (as defined below). This Note is a “Note” issued
pursuant to the Convertible Promissory Note Purchase Agreement dated June     ,
2015 (as amended, modified or supplemented, the “Note Purchase Agreement”)
between the Company and the Investor. All capitalized terms used herein have the
meanings assigned to those terms in the Note Purchase Agreement, unless
otherwise defined herein. This Note is convertible into certain securities of
the Company in accordance with the Note Purchase Agreement.

Unless this Note is earlier redeemed by the Company or converted into Conversion
Shares, in each case on terms and conditions of the Note Purchase Agreement, all
unpaid principal, together with the interest, if any, shall be due and payable
on the Maturity Date. The terms of payment of principal and the interest, if
any, shall be in accordance with the terms and conditions of the Note Purchase
Agreement.

This Note may be discharged, terminated, amended, supplemented or otherwise
modified only by an instrument in writing signed by the party against which
enforcement of such discharge, termination or modification is sought.

No failure by the Investor hereof to insist upon the strict performance of any
term hereof or to exercise any right, power or remedy consequent upon a breach
hereof shall constitute a waiver of any such term or of any such breach. No
waiver of any breach shall affect or alter this Note, which shall continue in
full force and effect, or shall affect or alter the rights of the Investor with
respect to any other then existing or subsequent breach. The remedies herein are
cumulative and are not exclusive of any remedies provided by law. The acceptance
by the Investor of any payment hereunder that is less than payment in full of
all amounts due at the time of such payment shall not without the express
written consent of the Investor: (i) constitute a waiver of the right to
exercise any of Investor’s remedies at that time or at any subsequent time,
(ii) constitute an accord and satisfaction, or (iii) nullify any prior exercise
of any remedy.



--------------------------------------------------------------------------------

If there shall be any Event of Default (as defined below) hereunder, at the
option and upon the declaration of the Investor and upon written notice to the
Company (which election and notice shall not be required in the case of an Event
of Default under clauses (c) or (d) below), this Note shall accelerate and all
principal and any unpaid accrued interest (if any) shall become due and payable.
The occurrence of any one or more of the following shall constitute an “Event of
Default”:

(a) The Company fails to pay timely any of the principal amount due under this
Note on the date the same becomes due and payable or any accrued interest or
other amounts due under this Note on the date the same becomes due and payable;

(b) The Company shall default in its performance of any covenant under the Note
Purchase Agreement or any Note or default on the repayment of any outstanding
indebtedness of the Company;

(c) The Company files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, makes any assignment for
the benefit of creditors or takes any corporate action in furtherance of any of
the foregoing, or becomes unable, admits in writing that it is unable, or
generally fails, to pay its debts as they become due; or

(d) An involuntary petition is filed against the Company (unless such petition
is dismissed or discharged within 60 days under any bankruptcy statute now or
hereafter in effect, or a custodian, receiver, trustee, assignee for the benefit
of creditors (or other similar official) is appointed to take possession,
custody or control of any property of the Company.

The holding of any provision of this Note to be invalid or unenforceable by a
court of competent jurisdiction shall not affect any other provisions and the
other provisions of this Note shall remain in full force and effect.

This Note shall be governed by and construed in accordance with the laws of the
State of New York, United States of America, without regard to the principles of
conflicts of law thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

SOLAR POWER, INC. By:

 

Name: Title: